DAVIDSON, Judge.
The indictment charged appellant with the felony offense of driving an automobile upon a public highway while intoxicated.
He waived a trial by jury and entered a plea of guilty before the court.
The judgment entered by the court condemned appellant to confinement in the penitentiary “for a term of not less than one nor more than three years.”
Upon that judgment, sentence was suspended and appellant placed upon probation.
Subsequently, upon motion of the state, the probation was revoked by the judge, and the sentence became final.
The judgment of the court in the instant case also had the effect of a jury’s verdict. Having fixed appellant’s punishment at an indefinite term of not less than one nor more than three years’ confinement in the penitentiary, such judgment is vague and indefinite and is void. Ex Parte East, 154 Texas Crim. Rep. 123, 225 S. W. 2d 833.
There being no valid judgment in the case, the sentence passed herein is set aside and the case remanded to the trial court for a new trial.
Opinion approved by the court.